         Case 1:20-cv-01104-ESH Document 41 Filed 07/28/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 ANGE SAMMA et al., on behalf of
 themselves and others similarly situated,

                     Plaintiffs,

              v.                                       No. 1:20-cv-01104-ESH

 UNITED STATES DEPARTMENT OF
 DEFENSE et al.,

                     Defendants.



                   PLAINTIFFS’ MEMORANDUM CLARIFYING THE
                      DECLARATION OF TIMOTIUS GUNAWAN

       Plaintiffs submit this memorandum to clarify the declaration of Timotius Gunawan (ECF

No. 36-12). Mr. Gunawan is a conditional Lawful Permanent Resident (“LPR”) who obtained a

Two-Year Green Card in February 2019. His Green Card expires in February 2021. As a

conditional LPR seeking naturalization pursuant to 8 U.S.C. § 1440, Mr. Gunawan is not

required to file a petition to remove the conditions on his Two-Year Green Card prior to

naturalization. See USCIS Policy Manual at Vol. 12, Part G, Ch. 5, Sec. C.1, U.S. Citizenship &

Immigr. Servs. (last updated July 24, 2020), https://www.uscis.gov/policy-manual/volume-12-

part-g-chapter-5. However, failure to file a petition to remove conditions before his Green Card

expires will result in the termination of Mr. Gunawan’s conditional LPR status and he will fall

out of lawful immigration status until he is naturalized. During this interim period, U.S.

Citizenship and Immigration Services (“USCIS”) will refer him for removal proceedings. See id.

at Sec. B.3 (“The [conditional LPR] status of an applicant [who fails to file a petition to remove

conditions] is terminated and he or she must be placed in removal proceedings.”) (emphasis


                                                 1
          Case 1:20-cv-01104-ESH Document 41 Filed 07/28/20 Page 2 of 2




added). A certified N-426 will not protect Mr. Gunawan from adverse immigration

consequences.

        Plaintiffs rely on the current USCIS Policy Manual, the Declaration of Natalie Asher

(ECF No. 4-19), and the Declaration of Margaret Stock (ECF No. 36-2), as the basis for their

understanding that conditional LPRs such as Mr. Gunawan are subject to deportation,

notwithstanding their military service, if they do not timely file a petition to adjust their status.

Plaintiffs believe that this continues to be USCIS policy because it is reflected in the agency’s

Policy Manual, which is current as of July 24, 2020. See generally USCIS Policy Manual, U.S.

Citizenship & Immigr. Servs. (last updated July 24, 2020), https://www.uscis.gov/policy-manual.


 Dated: July 28, 2020                              Respectfully submitted,

                                                    /s/ Noor Zafar
 Jennifer Pasquarella                              Noor Zafar*
 Michelle (Minju) Cho                              Scarlet Kim (D.D.C. Bar No. NY0329)
 American Civil Liberties Union Foundation         Jonathan Hafetz (D.D.C. Bar No. NY0251)
    of Southern California                         Brett Max Kaufman (D.D.C. Bar. No. NY0224)
 1313 West 8th Street                              American Civil Liberties Union Foundation
 Los Angeles, CA 90017                             125 Broad Street, 18th Floor
 (213) 977-5236                                    New York, NY 10004
 jpasquarella@aclusocal.org                        (212) 549-2500
 mcho@aclusocal.org                                nzafar@aclu.org
                                                   scarletk@aclu.org
                                                   jhafetz@aclu.org
                                                   bkaufman@aclu.org

                                                   Arthur B. Spitzer (D.D.C. Bar No. 235960)
                                                   American Civil Liberties Union Foundation
                                                      of the District of Columbia
                                                   915 15th Street, NW, 2nd Floor
                                                   Washington, DC 20005
                                                   (202) 601-4266
                                                   aspitzer@acludc.org

                                                   *Admitted pro hac vice

                                                   Counsel for Plaintiffs


                                                   2
